Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 17/522623, currently pending, filed November 9, 2021, which claims benefit of provisional applications 63/250358, filed September 30, 2021, 63/232935, filed August 13, 2021, and 63/111478, filed November 9, 2020.  Claims 1-26 are pending in this application.

Election/Restrictions
Applicant’s provisional election without traverse of group I, claims 1-14, drawn to a compound and pharmaceutical composition, filed October 3, 2022, is acknowledged.
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant’s election of species (VI) as recited in claim 7 is acknowledged.

Claims 1-14 are examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over England et al. (PCT international publication WO2020/229982, Reference included with PTO-1449)
The claimed invention is directed to a conjugate of an antibody and a cyclic dinucleotide.  The antibody is specifically defined as an anti-CCR2 antibody or antigen-binding fragment, and the cyclic dinucleotide is defined as being a cyclic dipurine containing a halogenated deazainosine.  The conjugate furthermore comprises a specific linker structure.  The presently elected species, furthermore, is structure (VI) in claim 7.
England et al. discloses a conjugate of an antibody or antigen-binding fragment with a drug moiety D. (p. 2 paragraphs 6-17) The linker can contain a self-immolative moiety and a short peptide similar to the presently claimed linker. (p. 2 paragraph 20 – p. 3 paragraph 30) Paragraph 46 on p. 5 discloses spacer moieties containing a pendant PEG group, and p. 8 paragraphs 70-77 disclose cyclic dinucleotide STING modulators as the drug moiety.  P. 11 paragraph 109 discloses the same specific cyclic dinucleotide recited in the present claims and elected species.  P. 122 structure C-45 discloses a dinucleotide attached to a linker and a maleimide reactive moiety that if reacted with an antibody would produce the elected structure (VI) While England et al. does not specifically describe a conjugate of 1-8 copies of this reactive moiety with an anti-CCR2 antibody or binding fragment, p. 49 paragraph 425 of England et al. describes anti-CCR2 antibodies as among the antibodies that can be used in these conjugates.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to attach the linker and cyclic dinucleotide of structure C-45 to an anti-CCR2 antibody, based on the rationale that the disclosure of England et al. specifically suggests these two elements.
With respect to claim 14, p. 14 paragraph 153 discloses a pharmaceutical composition comprising the disclosed conjugate and a pharmaceutically acceptable carrier.
Therefore the invention taken as a whole is prima facie obvious.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over England et al. as applied to claims 1-7 and 14 above, and further in view of LaRosa et al. (US patent 7473421, cited in PTO-892)
The disclosure of England et al. is discussed above.  England et al. does not disclose the specific humanized antibody 1d9 or the specific sequences recited in present claims 8-13.  However LaRosa et al. discloses antibodies that bind CCR2. (column 2 lines 29-49) In a specific embodiment the antibody is antibody 1D9. (column 2 lines 50-67) LaRosa et al. furthermore specifically discloses a humanized antibody having a complementarity-determining region of nonhuman origin and a framework region of human origin. (column 3 lines 1-30) These antibodies can be used in the treatment of infectious diseases and cancer. (column 6 lines 34-39) Looking to the present specification, paragraph 421 of the specification as originally filed, bridging pp. 76-77, discloses that sequences 3 and 4 of the present specification, referred to in present claim 13, are sequences of the heavy and light chain of this antibody 1D9.  Therefore this antibody would fit the limitations of present claim 13.  Furthermore the sequences of the light and heavy chain regions of this antibody as described in figures 11 and 12 of this reference (seq id 12 and 17) are the same sequences 1 and 2 recited in present claims 9 and 10.  The evidence of record therefore indicates that this antibody is the same as the one exemplified in the present claims.
It would furthermore have been obvious to one of ordinary skill in the art at the time of the invention to use the antibody 1D9 described by LaRosa et al. as the antibody in the conjugates described by England et al.  One of ordinary skill in the art would have seen the disclosure of England as specifically suggesting using existing anti-CCR2 antibodies such as those described by LaRosa et al. as the antibody moiety in the disclosed conjugates.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28, 31, and 33-45 of U.S. Patent Application No. 17/522623. (US pre-grant publication 2022/0168330, cited in PTO-892, herein referred to as ‘623) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘623 anticipate the present claims.  Specifically claim 1 of ‘623 claims a conjugate of an anti-CCR2 antibody and a modulator of STING.  Dependent claim 28 of ‘623 further claims an embodiment wherein the conjugate has a specific structure (VI) which is the same as the structure (VI) of present claim 7 which is the species elected for prosecution and which anticipates present claims 1-7.  Claim 45 of ‘623 further claims a pharmaceutical composition anticipating present claim 14.  Dependent claims 31 and 33-44 of ‘623 specify additional limitations anticipating those of dependent claims 8-13.
This is a provisional double patenting rejection.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 10-16, 19, 22, 24, and 41 of copending Application No. 17/610391 (unpublished application, cited in PTO-892, herein referred to as ‘391) in view of England et al. (PCT international publication WO2020/229982, Reference included with PTO-1449) and LaRosa et al. (US patent 7473421, cited in PTO-892)
Independent claim 1 of ‘391 claims a conjugate of an antibody and an amino-substituted compound through a linker.  Dependent claims 3-5, 7, 10-16, 19, 22, and 24 specify further structural elements of the linker and group D consistent with the present claims and the elected species (VI).  Dependent claim 41 additionally claims a pharmaceutical composition in the same manner as present claim 14.  While the claims of ‘391 do not specifically describe the structure (VI) elected by Applicant or the specific anti-CCR2 antibody recited in the present claims, as discussed under 35 USC 103, these features of the invention are obvious as described previously in the rejections under 35 USC 103.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to make an embodiment of the conjugates described in the claims of ‘391 having these features, as they would have been suggested by the prior art.
This is a provisional nonstatutory double patenting rejection.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 17, 19, and 30 of copending Application No. 17/040083 (US pre-grant publication 2021/0015915, cited in PTO-892, herein referred to as ‘083) in view of England et al. (PCT international publication WO2020/229982, Reference included with PTO-1449) and LaRosa et al. (US patent 7473421, cited in PTO-892)
Independent claim 1 of ‘083 claims a cyclic dinucleotide compound broadly encompassing the presently elected species.  Dependent claims 12, 17, and 19 specify further structural elements consistent with the present claims and the elected species (VI). Dependent claim 30 further claims a method of treating a cell proliferation disorder in a subject comprising administering this compound to a subject.  While the claims of ‘083 do not specifically describe a conjugate of the presently claimed cyclic dinucleotide with an anti-CCR2 antibody by the presently claimed linker, as discussed under 35 USC 103, these features of the invention are obvious as described previously in the rejections under 35 USC 103.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to conjugate the cyclic dinucletodies described in the claims of ‘083 to anti-CCR2 antibodies as described by England et al., based on the fact that England et al. describes conjugates of these structures as being useful for treating various diseases.
This is a provisional nonstatutory double patenting rejection.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 11, and 12 of U.S. Patent No. 10980825 (Cited in PTO-892, herein referred to as ‘825) in view of England et al. (PCT international publication WO2020/229982, Reference included with PTO-1449) and LaRosa et al. (US patent 7473421, cited in PTO-892)
Independent claims 1, 2, and 5 of ‘825 claim a cyclic dinucleotide compound which has a structure falling within the structure included in the conjugates recited in the present claims and the elected species (VI).  Dependent claim 11 claims a pharmaceutical composition of this compound. Dependent claim 12 further claims a method of treating a cancer in a subject comprising administering this compound to a subject.  While the claims of ‘825 do not specifically describe a conjugate of the presently claimed cyclic dinucleotide with an anti-CCR2 antibody by the presently claimed linker, as discussed under 35 USC 103, these features of the invention are obvious as described previously in the rejections under 35 USC 103.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to conjugate the cyclic dinucletodies described in the claims of ‘825 to anti-CCR2 antibodies as described by England et al., based on the fact that England et al. describes conjugates of these structures as being useful for treating various diseases.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/14/2022